 

Supreme Court
State of Georgia

STATE JUDICIAL BUILDING

Atlanta 30334

July 6, 2021

I hereby certify that David A. Cortman, Esq., was admitted on the 4" day of
November, 1996, as a member of the bar of the Supreme Court of Georgia, the highest
court of this State; and, since that date he has been and is now a member of this bar in

good standing, as appears from the records and files in this office.

Witness my signature and the seal of this Court

hereto affixed the day and year first above written.

| hie A3BL—,.

 

Case 3:21-cv-00155-SLG Document11 Filed 07/08/21 Page 1of1
